DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Chang et al. (US7387052), hereinafter Chang.
Regarding claim 1, Cuesta discloses a pivoting head wrench apparatus comprising: a handle (Fig. 3 element 104) having a handle top side (see annotated Fig. 4 below), a handle bottom side (see annotated Fig. 4 below), a handle first end (see annotated Fig. 3 below), a handle second end (see annotated Fig. 3 below), a handle front edge (see annotated Fig. 3 below), and a handle back edge (see annotated Fig. 3 below); a first wrench head coupled to the handle (Fig. 3 element 110, see annotated Fig. 3 below), the first wrench head being pivotably coupled to the handle first end (0045); and a second wrench head coupled to the handle (Fig. 3 element 110, see annotated Fig. 3 below), the second wrench head being pivotably coupled to the handle second end (0045). 
Cuesta fails to disclose the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size.
Bullard is also concerned with a double-headed wrench and teaches the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size (Fig. 1A, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to have one wrench head to be a standard metric size and the other wrench head to be a standard SAE size as taught by Bullard because Bullard teaches that this prevents the consumer from having to purchase two different sets of wrenches.
Cuesta also fails to disclose a plurality of grip pads coupled to the handle, the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end and a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end such that a medial extent of the handle between the top grip pads and the bottom grip pads is smooth.
Chang is also concerned with a double-headed wrench and a first embodiment of Chang teaches a plurality of grip pads coupled to the handle (Fig. 8 elements 12), the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end (see annotated Fig. 8 below).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle top side on either end of the handle as taught by the first embodiment of Chang because Chang teaches that the grip pads provide comfort and firmness to the grip.
The first embodiment of Chang fails to teach a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end. However, a second embodiment of Chang is also concerned with a double-headed wrench and teaches the concept of having a grip pad on the top side of the handle as well as on the bottom side of the handle (Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle bottom side on either end of the handle as taught by the second embodiment of Chang because this would further improve the comfort and firmness to the grip.
Combining the first and second embodiments of Chang, as described above, with the pivoting head wrench apparatus of Cuesta then yields a medial extent of the handle between the top grip pads and the bottom grip pads is smooth (see annotated Fig. 8’ and annotated Fig. 8’’ below where examiner shows several surfaces which, to examiner’s best understanding of the claim limitation, is a smooth medial extent between the top grip pads and the bottom grip pads). 


    PNG
    media_image1.png
    747
    304
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    394
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    384
    602
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    384
    602
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    384
    602
    media_image5.png
    Greyscale

Regarding claim 3, Cuesta, as modified, discloses the limitations of claim 1, as above, but fails to disclose each of the first wrench head and the second wrench head being an open-end wrench head. However, Bullard teaches each of the first wrench head and the second wrench head being an open-end wrench head (Fig. 1A).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the wrench heads of the pivoting head wrench apparatus of Cuesta to be open-end wrench heads as taught by Bullard because open-end wrench heads can engage a nut from the side, making it easier to engage a nut in a confined space.
Regarding claim 4, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head being a box end wrench head (Cuesta, Fig. 3 elements 110 shows box-end wrench heads).
Regarding claim 5, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head being a ratcheting box end wrench head (Cuesta, Fig. 3 elements 110 shows box-end wrench heads and element 116 is the ratcheting mechanism; 0050).
Regarding claim 9, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each grip pad being ellipse-shaped (Chang, Fig. 8).
Regarding claim 10, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head having a first neck portion (see annotated Fig. 3 above) and a second neck portion (see annotated Fig. 3 above) pivotably coupled to the handle first end and the handle second end, respectively (Cuesta, Fig. 2, 0049; the first and second neck portions pivot around elements 122).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Chang et al. (US7387052), hereinafter Chang, and in further view of Pasbrig (US4084456).
Regarding claim 2, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side (Fig. 4 shows the first and second wrench heads in the parallel position). Cuesta, as modified, fails to disclose each of the first wrench head and the second wrench head pivoting between a perpendicular position lying perpendicular to the handle top side.
Pasbrig is also concerned with a pivoting wrench and teaches each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side and a perpendicular position lying perpendicular to the handle top side (Figs. 2 and 3 show the perpendicular position, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta, as modified, to allow the first and second wrench heads to pivot to a perpendicular position, relative to the handle, as taught by Pasbrig because Pasbrig teaches that the pivotal connection allows the wrench to be used in areas with minimum radial clearance.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Chang et al. (US7387052), hereinafter Chang, and in further view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Pasbrig (US4084456).
Regarding claim 11, Cuesta discloses a pivoting head wrench apparatus comprising: a handle (Fig. 3 element 104) having a handle top side (see annotated Fig. 4 above), a handle bottom side (see annotated Fig. 4 above), a handle first end (see annotated Fig. 3 above), a handle second end (see annotated Fig. 3 above), a handle front edge (see annotated Fig. 3 above), and a handle back edge (see annotated Fig. 3 above); a first wrench head coupled to the handle, the first wrench head (Fig. 3 element 110, see annotated Fig. 3 above) having a first neck portion (see annotated Fig. 3 above) pivotably coupled to the handle first end (Fig. 2, 0049; the first neck portion pivots around element 122); and a second wrench head (Fig. 3 element 110, see annotated Fig. 3 above) coupled to the handle, the second wrench head having a second neck portion (see annotated Fig. 3 above)  pivotably coupled to the handle second end (Fig. 2, 0049; the second neck portion pivots around element 122); each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side (Fig. 4 shows the first and second wrench heads in the parallel position), each of the first wrench head and the second wrench head being one of an open-end wrench head, a box end wrench head (Fig. 3 elements 110 shows box end wrench heads), or a ratcheting box end wrench head.
Cuesta fails to disclose a plurality of grip pads coupled to the handle, the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end and a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end such that a medial extent of the handle between the top grip pads and the bottom grip pads is smooth, each grip pad being ellipse-shaped.
A first embodiment of Chang is also concerned with a double-headed wrench and teaches a plurality of grip pads (Fig. 8 elements 112) coupled to the handle, the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end (see annotated Fig. 8 above), each grip pad being ellipse-shaped. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle top side on either end of the handle as taught by the first embodiment of Chang because Chang teaches that the grip pads provide comfort and firmness to the grip. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to make the grip pads ellipse-shaped as taught by Chang for aesthetic purposes.
The first embodiment of Chang fails to teach a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end. However, a second embodiment of Chang is also concerned with a double-headed wrench and teaches a pair of bottom grip pads coupled 8to the handle bottom side proximal the handle first end and the handle second end (Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle bottom side of the handle as taught by the second embodiment of Chang because this would further improve the comfort and firmness to the grip.
Combining the first and second embodiments of Chang, as described above, with the pivoting head wrench apparatus of Cuesta then yields a medial extent of the handle between the top grip pads and the bottom grip pads is smooth (see annotated Fig. 8’ and annotated Fig. 8’’ below where examiner shows several surfaces which, to examiner’s best understanding of the claim limitation, is a smooth medial extent between the top grip pads and the bottom grip pads). 
Cuesta also fails to disclose the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size.
Bullard is also concerned with a double-headed wrench and teaches the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size (Fig. 1A, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to have one wrench head to be a standard metric size and the other wrench head to be a standard SAE size as taught by Bullard because Bullard teaches that this prevents the consumer from having to purchase two different sets of wrenches.
Cuesta also fails to disclose each of the first wrench head and the second wrench head pivoting between a perpendicular position lying perpendicular to the handle top side.
Pasbrig is also concerned with a pivoting wrench and teaches each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side and a perpendicular position lying perpendicular to the handle top side (Figs. 2 and 3 show the perpendicular position, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to allow the first and second wrench heads to pivot to a perpendicular position, relative to the handle, as taught by Pasbrig because Pasbrig teaches that the pivotal connection allows the wrench to be used in areas with minimum radial clearance.
Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Chang et al. (US7387052), hereinafter Chang, and in further view of Hsieh (US20130269489).
Regarding claim 1, Cuesta discloses a pivoting head wrench apparatus comprising: a handle (Fig. 3 element 104) having a handle top side (see annotated Fig. 4 below), a handle bottom side (see annotated Fig. 4 below), a handle first end (see annotated Fig. 3 below), a handle second end (see annotated Fig. 3 below), a handle front edge (see annotated Fig. 3 below), and a handle back edge (see annotated Fig. 3 below); a first wrench head coupled to the handle (Fig. 3 element 110, see annotated Fig. 3 below), the first wrench head being pivotably coupled to the handle first end (0045); and a second wrench head coupled to the handle (Fig. 3 element 110, see annotated Fig. 3 below), the second wrench head being pivotably coupled to the handle second end (0045). 
Cuesta fails to disclose the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size.
Bullard is also concerned with a double-headed wrench and teaches the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size (Fig. 1A, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to have one wrench head to be a standard metric size and the other wrench head to be a standard SAE size as taught by Bullard because Bullard teaches that this prevents the consumer from having to purchase two different sets of wrenches.
Cuesta also fails to disclose a plurality of grip pads coupled to the handle, the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end and a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end such that a medial extent of the handle between the top grip pads and the bottom grip pads is smooth.
Chang is also concerned with a double-headed wrench and a first embodiment of Chang teaches a plurality of grip pads coupled to the handle (Fig. 8 elements 12), the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end (see annotated Fig. 8 below).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle top side on either end of the handle as taught by the first embodiment of Chang because Chang teaches that the grip pads provide comfort and firmness to the grip.
The first embodiment of Chang fails to teach a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end. However, a second embodiment of Chang is also concerned with a double-headed wrench and teaches the concept of having a grip pad on the top side of the handle as well as on the bottom side of the handle (Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle bottom side on either end of the handle as taught by the second embodiment of Chang because this would further improve the comfort and firmness to the grip.
Both the first and second embodiments of Chang fail to teach a medial extent of the handle between the top grip pads and the bottom grip pads is smooth. Hsieh is also concerned with a double headed wrench and teaches a medial extent of the handle between the top grip pads and the bottom grip pads is smooth (Fig. 2 elements 11 correspond to grip pads and the space between them is visibly smooth). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting wrench apparatus of Cuesta, as modified by the first and second embodiments of Chang, to make the medial extent of the handle between the top grip pads and the bottom grip pads to be smooth to simplify manufacturing and reduce cost.


    PNG
    media_image1.png
    747
    304
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    394
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    384
    602
    media_image3.png
    Greyscale


Regarding claim 3, Cuesta, as modified, discloses the limitations of claim 1, as above, but fails to disclose each of the first wrench head and the second wrench head being an open-end wrench head. However, Bullard teaches each of the first wrench head and the second wrench head being an open-end wrench head (Fig. 1A).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the wrench heads of the pivoting head wrench apparatus of Cuesta to be open-end wrench heads as taught by Bullard because open-end wrench heads can engage a nut from the side, making it easier to engage a nut in a confined space.
Regarding claim 4, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head being a box end wrench head (Cuesta, Fig. 3 elements 110 shows box-end wrench heads).
Regarding claim 5, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head being a ratcheting box end wrench head (Cuesta, Fig. 3 elements 110 shows box-end wrench heads and element 116 is the ratcheting mechanism; 0050).
Regarding claim 9, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each grip pad being ellipse-shaped (Chang, Fig. 8). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to make the grip pads ellipse-shaped as taught by Chang for aesthetic purposes.
Regarding claim 10, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head having a first neck portion (see annotated Fig. 3 above) and a second neck portion (see annotated Fig. 3 above) pivotably coupled to the handle first end and the handle second end, respectively (Cuesta, Fig. 2, 0049; the first and second neck portions pivot around elements 122).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Chang et al. (US7387052), hereinafter Chang, and in further view of Hsieh (US20130269489), and in further view of Pasbrig (US4084456).
Regarding claim 2, Cuesta, as modified, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side (Fig. 4 shows the first and second wrench heads in the parallel position). Cuesta, as modified, fails to disclose each of the first wrench head and the second wrench head pivoting between a perpendicular position lying perpendicular to the handle top side.
Pasbrig is also concerned with a pivoting wrench and teaches each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side and a perpendicular position lying perpendicular to the handle top side (Figs. 2 and 3 show the perpendicular position, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta, as modified, to allow the first and second wrench heads to pivot to a perpendicular position, relative to the handle, as taught by Pasbrig because Pasbrig teaches that the pivotal connection allows the wrench to be used in areas with minimum radial clearance.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Chang et al. (US7387052), hereinafter Chang, and in further view of Hsieh (20130269489), and in further view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Pasbrig (US4084456).
Regarding claim 11, Cuesta discloses a pivoting head wrench apparatus comprising: a handle (Fig. 3 element 104) having a handle top side (see annotated Fig. 4 above), a handle bottom side (see annotated Fig. 4 above), a handle first end (see annotated Fig. 3 above), a handle second end (see annotated Fig. 3 above), a handle front edge (see annotated Fig. 3 above), and a handle back edge (see annotated Fig. 3 above); a first wrench head coupled to the handle, the first wrench head (Fig. 3 element 110, see annotated Fig. 3 above) having a first neck portion (see annotated Fig. 3 above) pivotably coupled to the handle first end (Fig. 2, 0049; the first neck portion pivots around element 122); and a second wrench head (Fig. 3 element 110, see annotated Fig. 3 above) coupled to the handle, the second wrench head having a second neck portion (see annotated Fig. 3 above)  pivotably coupled to the handle second end (Fig. 2, 0049; the second neck portion pivots around element 122); each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side (Fig. 4 shows the first and second wrench heads in the parallel position), each of the first wrench head and the second wrench head being one of an open-end wrench head, a box end wrench head (Fig. 3 elements 110 shows box end wrench heads), or a ratcheting box end wrench head.
Cuesta fails to disclose a plurality of grip pads coupled to the handle, the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end and a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end such that a medial extent of the handle between the top grip pads and the bottom grip pads is smooth, each grip pad being ellipse-shaped.
A first embodiment of Chang is also concerned with a double-headed wrench and teaches a plurality of grip pads (Fig. 8 elements 112) coupled to the handle, the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end (see annotated Fig. 8 above), each grip pad being ellipse-shaped. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle top side on either end of the handle as taught by the first embodiment of Chang because Chang teaches that the grip pads provide comfort and firmness to the grip. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to make the grip pads ellipse-shaped as taught by Chang for aesthetic purposes.
The first embodiment of Chang fails to teach a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end. However, a second embodiment of Chang is also concerned with a double-headed wrench and teaches a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end (Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle bottom side of the handle as taught by the second embodiment of Chang because this would further improve the comfort and firmness to the grip.
Both the first and second embodiments of Chang fail to teach a medial extent of the handle between the top grip pads and the bottom grip pads is smooth. Hsieh is also concerned with a double headed wrench and teaches a medial extent of the handle between the top grip pads and the bottom grip pads is smooth (Fig. 2 elements 11 correspond to grip pads and the space between them is visibly smooth). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting wrench apparatus of Cuesta, as modified by the first and second embodiments of Chang, to make the medial extent of the handle between the top grip pads and the bottom grip pads to be smooth to simplify manufacturing and reduce cost.
Cuesta also fails to disclose the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size.
Bullard is also concerned with a double-headed wrench and teaches the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size (Fig. 1A, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to have one wrench head to be a standard metric size and the other wrench head to be a standard SAE size as taught by Bullard because Bullard teaches that this prevents the consumer from having to purchase two different sets of wrenches.
Cuesta also fails to disclose each of the first wrench head and the second wrench head pivoting between a perpendicular position lying perpendicular to the handle top side.
Pasbrig is also concerned with a pivoting wrench and teaches each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side and a perpendicular position lying perpendicular to the handle top side (Figs. 2 and 3 show the perpendicular position, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to allow the first and second wrench heads to pivot to a perpendicular position, relative to the handle, as taught by Pasbrig because Pasbrig teaches that the pivotal connection allows the wrench to be used in areas with minimum radial clearance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723